                                            Case 3:20-cv-08058-SI Document 10 Filed 01/13/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALIITASI T ALAPATI,                                Case No. 20-cv-08058-SI
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING PLAINTIFF’S
                                   9             v.                                         MOTION FOR REMAND,
                                                                                            REMANDING ACTION AND
                                  10     CITY AND COUNTY OF SAN                             DENYING PLAINTIFF'S REQUEST
                                         FRANCISCO, et al.,                                 FOR AN AWARD OF COSTS AND
                                  11                                                        EXPENSES
                                                        Defendants.
                                  12                                                        Re: Dkt. No. 8
Northern District of California
 United States District Court




                                  13
                                              On November 16, 2020, defendant the City and County of San Francisco (“Defendant”)
                                  14
                                       removed this case from San Francisco Superior Court. Dkt. No. 1. Defendant was served with the
                                  15
                                       summons and complaint on October 13, 2020. Id. at 1. Before the Court is plaintiff Aliitasi T.
                                  16
                                       Alapati’s Motion for Remand and request for costs and expenses, filed on December 16, 2020. Dkt.
                                  17
                                       No. 8. A hearing for plaintiff’s motion is scheduled for January 22, 2021. Under Civil Local Rule
                                  18
                                       7-1(b), the Court determines that this matter is appropriate for resolution without oral argument and
                                  19
                                       VACATES the January 22, 2021 hearing. For the reasons set forth below, the Court GRANTS
                                  20
                                       plaintiff’s Motion for Remand and remands this action to the San Francisco Superior Court, and
                                  21
                                       DENIES plaintiff’s request for an award of costs and expenses.
                                  22
                                              Plaintiff argues that defendant’s notice of removal was untimely and requests an award of
                                  23
                                       costs and expenses. Dkt. No. 8 at 4-5. Defendant concedes that its notice of removal was untimely
                                  24
                                       and does not oppose remand to state court. Dkt. No. 9. at 1. However, defendant argues that an
                                  25
                                       award of costs and expenses is unwarranted because defendant’s error in filing the removal notice
                                  26
                                       was inadvertent and not in bad faith. Id.
                                  27
                                              The Court agrees that defendant’s notice of removal was untimely. The notice of removal
                                  28
                                            Case 3:20-cv-08058-SI Document 10 Filed 01/13/21 Page 2 of 2




                                   1   was filed 34 days after defendant was served with the summons and complaint. See 28 U.S.C.

                                   2   § 1146(b)(1) (“[N[otice of removal of a civil action or proceeding shall be filed within 30 fays after

                                   3   the receipt by the defendant . . . of a copy of the initial pleading”). Accordingly, the Court GRANTS

                                   4   plaintiff’s motion for remand and REMANDS this case to San Francisco Superior Court. The Court

                                   5   DENIES plaintiff’s request for an award for costs and expenses. See Moore v. Permanente Med.

                                   6   Group, Inc., 981 F.2d 443, 448 (9th Cir. 1992) (“An award of attorney’s fees pursuant to [removal

                                   7   statute] . . . is within the discretion of the district court”).

                                   8

                                   9           IT IS SO ORDERED.

                                  10   Dated: January 13, 2021

                                  11                                                        ______________________________________
                                                                                            SUSAN ILLSTON
                                  12                                                        United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                              2
